   Case: 1:16-cv-11675 Document #: 103 Filed: 02/14/19 Page 1 of 4 PageID #:1267



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 KEITH SNYDER, SUSAN MANSANAREZ,
 and TRACEE A. BEECROFT, individually                 Case No. 1:16-cv-11675
 and on behalf of all others similarly situated,      (related to Snyder v. Ocwen Loan
                        Plaintiffs,                   Servicing LLC, No. 1:14-cv-08461)

        v.

 U.S. BANK N.A., WILMINGTON TRUST,                    Hon. Judge Matthew F. Kennelly
 N.A., and DEUTSCHE BANK NATIONAL
 TRUST COMPANY, individually and in their
 Capacities as Trustees,
                       Defendants.


             JOINT MOTION FOR ENTRY OF AGREED PROTECTIVE ORDER

       The parties respectfully request that the Court enter their proposed Agreed Protective Order

regarding the handling of sensitive information in this case, and in support state as follows:

       1.      This is a class action based on nonparty Ocwen’s alleged violations of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227; Plaintiffs contend that the

defendants in this case are liable for any TCPA violations by Ocwen. As such, discovery in this

case includes information and materials falls within one or more of the following categories: (a)

information prohibited from disclosure by statute; (b) information that reveals trade secrets of any

party or non-party (including but not limited to non-party Ocwen Loan Servicing, LLC); (c)

research, technical, commercial or financial information that the party has maintained as

confidential; (d) medical information concerning any individual; (e) personal identity information;

(f) income tax returns (including attached schedules and forms), W-2 forms and 1099 forms; or

(g) personnel or employment records of a person who is not a party to the case.     Confidentiality

is necessary because the disclosure of trade secrets or information revealing trade secrets could
     Case: 1:16-cv-11675 Document #: 103 Filed: 02/14/19 Page 2 of 4 PageID #:1268



place the parties at a competitive disadvantage; and personal information such as financial,

medical, or personnel information is sensitive in nature.

         2.     The parties have come to an agreement regarding the handling of sensitive

information in this matter. Their proposed Agreed Protective Order—submitted via email in

accordance with Judge Kennelly’s Judicial Preferences and Procedures—is based on the model

order provided by the Northern District of Illinois.1 While the parties previously discussed having

the Court enter an order extending the protective order from the sister case against Ocwen to this

matter, they ultimately determined that a new protective order is more appropriate. Given the

extent of sensitive personal, financial, and business information being shared by the parties (and

third parties), the parties believe there is good cause for this proposed order to be entered.

         WHEREFORE, the parties respectfully ask that the Court enter the proposed protective

order submitted via email in accordance with Judge Kennelly’s Judicial Preferences and

Procedures.


Dated: February 14, 2019                             Respectfully submitted,

    U.S. BANK N.A. and DEUTSCHE BANK                  KEITH SNYDER, SUSAN
    NATIONAL TRUST COMPANY                            MANSANAREZ, and TRACEE A.
                                                      BEECROFT
    By: /s/ Michael S. Kraut (w/permission)
       Kenneth M. Kliebard                            By: /s/ Alexander H. Burke (w/ permission)
       Email:                                            Alexander H. Burke
       kenneth.kliebard@morganlewis.com                  Email: aburke@burkelawllc.com
       William J. Kraus                                  Daniel J. Marovitch
       Email: william.kraus@morganlewis.com              Email: dmarovitch@burkelawllc.com
       MORGAN LEWIS & BOCKIUS LLP                        BURKE LAW OFFICES, LLC
       77 W. Wacker Dr., Suite 500                       155 N. Michigan Ave., Suite 9020
       Chicago, IL 60601                                 Chicago, IL 60601
       Telephone: (312) 324-1000                         Telephone: (312) 729-5288

       Michael S. Kraut                                  Beth E. Terrell (pro hac vice)
       Email: mkraut@morganlewis.com                     Email: bterrell@terrellmarshall.com
1
         See http://www.ilnd.uscourts.gov/_assets/_documents/_forms/_online/26.2%20FORM.pdf.
                                                -2-
 Case: 1:16-cv-11675 Document #: 103 Filed: 02/14/19 Page 3 of 4 PageID #:1269



   MORGAN LEWIS & BOCKIUS LLP                   Adrienne D. McEntee (pro hac vice)
   101 Park Ave.                                Email: amcentee@terrellmarshall.com
   New York, NY 10178                           TERRELL MARSHALL LAW GROUP PLLC
   Telephone: (212) 309-6927                    936 N. 34th St., Suite 300
                                                Seattle, WA 98103
   Counsel for Defendants U.S. Bank N.A. and    Telephone: (206) 816-6603
   Deutsche Bank National Trust Company
                                                Mark L. Heaney
WILMINGTON TRUST, N.A.                          Email: mark@heaneylaw.com
                                                HEANEY LAW FIRM, LLC
By: /s/ Frank A. Hirsch, Jr.                    601 Carlson Pkwy., Suite 1050
   Frank A. Hirsch, Jr.                         Minnetonka, MN 55305
   Email: frank.hirsch@alston.com               Telephone: (952) 933-9655
   Sarah R. Cansler
   Email: sarah.cansler@alston.com              Guillermo Cabrera
   Kelsey L. Kingsbery                          Email: gil@cabrerafirm.com
   Email: kelsey.kingsbery@alston.com           THE CABRERA FIRM, APC
   ALSTON & BIRD LLP                            600 W. Broadway, Suite 700
   555 Fayetteville St., Suite 600              San Diego, CA 92101
   Raleigh, NC 27601                            Telephone: (619) 500-4880
   Telephone: (919) 862-2200
                                                Mark Ankcorn
   Anna-Katrina S. Christakis                   Email: mark@ankcornlaw.com
   Email: kchristakis@pilgrimchristakis.com     ANKCORN LAW FIRM PLLC
   Jennifer L. Majewski                         1060 Woodcock Rd., Suite 128
   Email: jmajewski@pilgrimchristakis.com       Orlando, FL 32803
   PILGRIM CHRISTAKIS LLP                       Telephone: (321) 422-2333
   321 N. Clark St., 26th Floor
   Chicago, IL 60654                            Counsel for Plaintiffs
   (312) 939-0920

   Counsel for Defendant
   Wilmington Trust, N.A.




                                          -3-
   Case: 1:16-cv-11675 Document #: 103 Filed: 02/14/19 Page 4 of 4 PageID #:1270



                                CERTIFICATE OF SERVICE

       I hereby certify that, on February 14, 2019, I caused the foregoing to be electronically filed

with the Clerk of the United States District Court for the Northern District of Illinois using the

CM/ECF system, which will send notification of such filing to all counsel of record.


                                                  WILMINGTON TRUST, N.A.


                                                   /s/ Frank A. Hirsch, Jr.
                                                  Frank A. Hirsch, Jr.
                                                  Email: frank.hirsch@alston.com
                                                  Sarah R. Cansler
                                                  Email: sarah.cansler@alston.com
                                                  Kelsey L. Kingsbery
                                                  Email: kelsey.kingsbery@alston.com
                                                  ALSTON & BIRD LLP
                                                  555 Fayetteville St., Suite 600
                                                  Raleigh, NC 27601
                                                  Telephone: (919) 862-2200




                                               -4-
